Citation Nr: 0419597	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for status post left 
ankle disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1992.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.  

During the course of this appeal the RO in April 2002 granted 
an increased evaluation from noncompensable to 10 percent for 
the veteran service-connected left ankle disability effective 
from February 26, 1998, date of receipt of the reopened 
claim.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.  

Importantly, the Board recognizes that the issue on appeal 
remain unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

The record shows that the veteran was last afforded a VA 
orthopedic examination in January 1999.  There is indication 
from a VA Medial Center showing that he failed to report for 
a September 2003 VA orthopedic examination.  However, the 
record lacks any notification letter pertaining to the 
scheduled VA examination.  

Moreover, the veteran was never provided notice of 38 C.F.R. 
§ 3.655 addressing the consequences of a veteran's failure to 
attend scheduled medical examinations. Also, there is 
indication that the VA orthopedic examination was cancelled 
due to unavailability of the physician on account of 
sickness.  

The veteran's representative requests that the Board remand 
this case in order to afford the veteran a current VA 
orthopedic examination in connection with his current claim.

Importantly, the Board notes that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, the duty to assist includes an examination that 
adequately evaluates the functional impairment due to pain 
caused by the service- connected condition.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).  The September 2002 VA general medical examination 
appears inadequate for rating purposes.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the duty to assist the appellant in obtaining 
and developing available facts and evidence to support the 
claim includes obtaining adequate VA examination.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
status post left ankle disability from 
approximately January 1999 to the 
present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, all outstanding VA treatment 
reports should be obtained.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  If any of the relevant records sought 
are unobtainable, the veteran should be 
notified of such fact and provided an 
explanation of the efforts used to obtain 
those records, and a description of any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 
5103A(b)(2)).

4.  Following the above, the veteran 
should be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis, if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of status post left 
ankle disability.  The notification 
letters of the scheduled VA examination 
and of 38 C.F.R. § 3.655 addressing the 
consequences of a veteran's failure to 
attend scheduled medical examinations 
should be placed in the claims file.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issue:

The examiner should determine the extent 
and degree of severity of the veteran's 
status post left ankle disability 
manifested by limitation of motion of the 
ankle.

The examiner should be requested to 
report range of motion and degrees of arc 
in all planes with an explanation as to 
what is normal range of motion of the 
left ankle.  All findings and diagnoses 
should be reported in detail.

The examiner must identify all orthopedic 
manifestations of the service-status post 
left ankle disability.  In particular, 
the examiner should answer the following 
questions:

(a) Do the service-connected residuals of 
status post left ankle disability involve 
only the joint structure, or do they also 
involve the muscles and nerves?

(b) Do the service-connected residuals of 
status post left ankle disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the residuals of status 
post left ankle disability, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected status post left 
ankle disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, a review of the claims 
file should be made to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and any expressed opinion should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the veteran's claim of 
entitlement to an increased evaluation 
for status post left ankle disability 
should be readjudicated.  The 
consideration of the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003) should be documented.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation.  38 C.F.R. § 3.655 (2003).  







Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





